1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
9
10     SCOTT JOHNSON,                        Case No. 2:18‐cv‐02460‐KJM‐KJN

11                Plaintiff,                 ORDER

12        v.

13     STARBUCKS CORPORATION, a
       Washington Corporation; and
14     Does 1‐10,

15                Defendants .

16
             Having read the stipulation of the parties, and for good cause shown, the
17
     Court hereby GRANTS the request. The deadline to file dispositional documents
18
     shall be extended up to and including to May 26, 2021.
19
20           IT IS SO ORDERED.
21
     DATED: May 12, 2021.
22
23
24
25
26
27
28


                                              1
     Order                                         2:18‐cv‐02460‐KJM‐KJN
